Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Amendment
Applicant’s amendment filed 1/4/2021 has been received and entered.  Claims 20, 21 and 23 have been amended, and claims 1-19, 22 have been cancelled.
Claims 20, 21 and 23 are pending and currently under examination.
Examiner note: during the interview of 2/23/2021 Examiner indicated that applicants could file a supplemental amendment based on the issues discussed, however no call nor amendments were filed.

Priority
This application filed 3/10/2014 is a continuation of PCT/US11/51147 filed 9/15/2011.
No comment has been made by Applicants in this response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

a microarray operable to obtain gene expression data corresponding to a defined plurality of genes expressed in the biological sample and thereby obtain a probe gene signature: a processor operatively coupled to [[respective]] the microarray and a memory” is withdrawn.
Amendments to the claims has addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21, and 23 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Claim 20 has been amended and still is generally drawn to a computing device that analyzes gene expression data, and recites one or more processors operatively coupled to a memory with instructions to index and compare gene signature data.   Claim 20 as amended to a system (from a ‘computing device) and sets forth elements of a microarray that is configured with probes to obtain gene expression data, and analysis steps that provide that the indexing is used to diagnose, guide treatment or evaluate effectiveness of treatment in a patient.  Claim 21 is amended, but still provides further detail to fold change and grading scores with a comments 
For step 1 of the 101 analysis, it is found that the claim is directed to a statutory category of a method implemented on a computer; and the method as requiring a micro-array and analysis of data therefrom.
For step 2A of the 101 analysis, the judicial exception of the claim are the steps of assigning a score with a particular fold change in a signature gene expression, and assessing the weighted ratios into a sum to ‘arrive at an index of gene expression’.  It is noted that the steps are claimed as ‘instructions’ to be implemented on a computer.  The judicial exception is a set of instructions for analysis of expression data, and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and potentially into the category of Mathematical Concepts to the extent that the general support suggests that mathematical relationships or mathematical formulas or equations are used to create an ‘index’.  It is noted that there is no required amount or complexity to the data that is being analyzed, and appears that it could be evaluated in one’s mind or on paper.  Claim 20 has been amended to recite ‘consideration of the IGE by a medical practitioner in the process’ for diagnosing, and guiding or evaluating treatment of a patient, and in view of the guidance of the specification appear to be instruction steps.  While previously ‘treatment’ was considered to be a physical step, given the amendment to clearly indicate that the IGE is a 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended provide for further instructions to use the data to and do not have an additional element to which the judicial exception is applied, and is not found to be a practical application of the judicial exception as broadly set forth.  As amended, the data is derived from a micro-array, however the analysis steps do not appear to be specifically tied to this source or feedback into the use of a micro-array in obtaining gene expression information.
For step 2B of the 101 analysis, the additional elements of the claim is that the method steps of analysis of assigning a fold change based on expression data, weighting genes, determining a ratio and summing the ratios are obtained from a micro-array and analysis is implemented by a processor.  In review of the specification, for the computing device it does not appear that the processor or memory are unique or specialized to perform the program of data analysis, and for the purpose of 101 analysis is being interpreted to be a general purpose computer programed to perform the data analysis.  As amended, the probe data is from a micro-array, however the specification teaches on page 14 that “although the described systems and methods may refer to the use of microarray data, gene expression data from any source may be used in accordance with embodiments of the present systems and methods.” Suggesting there is no unique or importance to the requirement that the data is from a micro-array.  Further, methods for the use of a micro-array to obtain sequence information were well known and the instant claims and disclosure do not appear to provide for any unique method or means of using an array.  The specification and art of record teaches that expression data can be obtained through a 
Response to Applicants arguments
Applicants argue the claims as amended provide significant diagnostic utility for an improved and more accurate indication of the comparison of gene signatures.  Applicants compare the claimed analysis to Examples and argue that the claims are directed to a method and product that typically has a genetic signature and can be used more efficaciously in diagnosis and treatment regimes.  Applicants argue that the treatment should be given patentable weight and provide for an application, and make the claims patent eligible.  Applicant’s arguments have been fully considered, but not found persuasive.
In view of the guidance of the specification the claims as amended and use of an electronic device to generate the data merely incorporates a computer to perform the analysis steps.  It has been acknowledged that different scoring methodologies may work better than others, and though the method of analysis of multiple genes associated with a disease may be an improvement over other statistical methods that are known, this does not provide the basis to establish an improvement for 101 analysis. Further, given the breadth of the claimed steps, the argument for a technical improvement of accuracy does not appear to be supported by the assertion of the specification nor by the evidence of record that there is improved accuracy.  With respect to the method steps, there is no clear requirement of what is in the probe gene signature, nor specifically how the fold increase is being evaluated.  It is noted that that there are specific numbers to be assigned, however the clam fails to result in a specific ‘IGE score' as provided in the specification because they are set forth at a high level of generality for assigning 
Further, as argued previously while the claim has been amended to set forth further use in consideration by a medical pratitioner, the steps appear to be instructional and not additional elements to which the judicial exception is practically applied.  Here, as acknowledged in Applicants arguments (‘develop an algorithm for indexing of gene expression data to compare gene signatures’) claim 20 is written broadly and generically as to claim a mathematical formula of generating a scoring system to compare gene signatures.  
It has been acknowledged that the present method is a computing device that implements the method steps, as analyzed above, the claimed method steps broadly sets forth analysis steps that could be performed by hand or in one’s mind, and is not tied to a technical field of computing like in Enfish.  Even if it were acknowledged that the analysis provides more accurate analysis over other statistical methods (as taught in the specification) the end result is still analysis and conclusion with an assessment of the analysis of the data.  As noted previously, Applicants contention that the present invention is an improvement over standard statistical testing, and similar to Enfish for providing improvements in accurate diagnosing is not abstract is noted, however unlike Enfish the present invention is simply a method of analysis of gene expression and not a referential database tied to the technical field of computation on a computer and found not to be abstract. Practicing the analysis on ‘One or more computing devices’ with programed instruction fails to tie the method to a technical field as found in Enfish.  The comparison of the statistical approach of the present claims and other known statistical methods for gene signatures is noted in the specification, however the comparison appear to fail because 
The claims and use of an electronic device to generate the data merely incorporates a computer to perform the analysis steps.  It has been acknowledged that different scoring methodologies may work better than others, but the fact pattern of Enfish where the dynamic data structure was found to be rooted in the technology and affected the performance of the computer is different than the instant claims where the steps implemented on a computer are only instruction for data analysis.  Though the method of analysis of multiple genes associated with a disease may be an improvement over other statistical methods that are known, this does not provide the basis to establish an improvement for 101 analysis.  Further, given the breadth of the claimed steps, the argument for a technical improvement of accuracy does not appear to be supported by the assertion of the specification nor by the evidence of record that there is improved accuracy.  With respect to the method steps, there is no clear requirement of what is in the probe gene signature, nor specifically how the fold increase is being evaluated.  It is noted that that there are specific numbers to be assigned, however the clam fails to result in a specific ‘IGE score' as provided in the specification because they are set forth at a high level of generality for assigning grading scores and weighting and appear to be dependent on what gene probe signature is being evaluated and how the fold increase is being determined. 
  Therefore, for the reasons above and of record, the rejection is maintained.

Previous rejection of record
Based upon an analysis with respect to the claim as a whole, the claim does not recite something significantly different than a judicial exception. According to the 2014 interim Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter.   In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process and machine.  The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea.  
In the instant case, the claims as stated are drawn to a system and a computer storage product for manipulating expression data of a gene to arrive an ‘index’ for said expression. The 
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. In the instant claims, the computer and/or program/product amount 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As noted in prosecution, the closest art of record is Haseeb Ahmad Khan who teaches a method of profiling gene expression using which uses a formula used to sum the ratios of gene expression data and can be used to compare gene expression signatures.  However, Haseeb Ahmad Khan fails to teach specific guidance for picking a probe signatures then weighing them 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Joseph Woitach/Primary Examiner, Art Unit 1631